EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hui Zhang on June 8, 2022.

The application has been amended as follows: 

1. (Currently amended) A semiconductor device, comprising: 
a substrate including an insulating layer and a plurality of circuit patterns formed on the insulating layer, the substrate having a principal surface on which an element region is set; 
a plurality of semiconductor elements provided on the plurality of circuit patterns in the element region; 
a plurality of main terminals that each have a first end bonded directly to one of the plurality of circuit patterns in the element region and a second end extending out of the substrate from a first side of the substrate; 
a plurality of control terminals disposed in a control region that is adjacent to a second side of the substrate opposite the first side; [[and]] 
a sealing member that seals the principal surface and the control region, wherein 
the sealing member has a first side surface that corresponds to the first side of the substrate, and a second side surface that corresponds to the second side of the substrate, 
each of the plurality of main terminals extends from the first side surface of the sealing member, and 
each of the plurality of control terminals extends from the second side surface of the sealing member.

2. (Cancelled)

3. (Original) The semiconductor device according to claim [[2]] 1, further comprising: a fixing pattern formed on the insulating layer of the substrate; and a hanger terminal having a first end and a second end, the first end being fixed to the fixing pattern and being sealed by the sealing member.

11. (Currently amended) A method of manufacturing a semiconductor device, the method comprising: 
preparing a substrate including an insulating layer and a plurality of circuit patterns formed on the insulating layer, setting an element region on a principal surface of the substrate; 
preparing a plurality of main terminals, and a plurality of control terminals; 
disposing a first end of each of the plurality of main terminals in one of the plurality of circuit patterns in the element region, so that a second end of each of the plurality of main terminals extends out of the substrate from a first side of the substrate; 
disposing the plurality of control terminals in a control region that is adjacent to a second side of the substrate opposite the first side; 
directly bonding the first ends of the plurality of main terminals disposed in the plurality of circuit patterns of the substrate to the plurality of circuit patterns; [[and]] 
sealing the principal surface and the control region with a sealing member, wherein 
the substrate prepared at the step of preparing a substrate further includes a fixing pattern formed together with the plurality of circuit patterns on the insulating layer, and 
the method further includes: 
preparing a hanger terminal, 
disposing one end of the hanger terminal on the fixing pattern, and
joining the one end of the hanger terminal to the fixing pattern.

12. (Cancelled)

13. (Original) The method of manufacturing a semiconductor device according to claim [[12]] 11, wherein the fixing pattern is formed on the second side of the substrate on the principal surface thereof.

Reasons for Allowance
Claims 1, 3-11, and 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. Additionally, the prior art presented with the Final Rejection dated January 3rd, 2022 represents the closest prior art to the claimed invention.
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the sealing member has a first side surface that corresponds to the first side of the substrate, and a second side surface that corresponds to the second side of the substrate, each of the plurality of main terminals extends from the first side surface of the sealing member, and each of the plurality of control terminals extends from the second side surface of the sealing member in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 3-10, 16, and 18-22 are also allowed as they depend from an allowed base claim.
With respect to claim 11, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the substrate prepared at the step of preparing a substrate further includes a fixing pattern formed together with the plurality of circuit patterns on the insulating layer, and the method further includes: preparing a hanger terminal, disposing one end of the hanger terminal on the fixing pattern, and joining the one end of the hanger terminal to the fixing pattern in combination with the remaining limitations called for in claim 11.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 11. Therefore, claim 11 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 13-15 and 17 are also allowed as they depend from an allowed base claim.
With respect to claim 23, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein each of the plurality of main terminals extends from the first side surface of the sealing member, each of the plurality of control terminals extends from the second side surface of the sealing member, and the hanger terminal is sealed by the sealing member, with the second end thereof exposed from the third side surface or the fourth side surface of the sealing member in combination with the remaining limitations called for in claim 23.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 23. Therefore, claim 23 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        


/MICHELLE MANDALA/Primary Examiner, Art Unit 2829